Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the phone with applicant’s representative Junqi Hang (54,615) on 19 February 2021.

The title is amended from VIDEO PROCESSING METHOD, VIDEO PROCESSING DEVICE, AND STORAGE MEDIUM to – Method, Device, and Storage Medium for Displaying a Dynamic Special Effect.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Per Examiner Interview dated 05 November 2020, the amendments to the claims filed 13 November 2020 overcome the previously cited art: 2016/0350981 (Luo) and 2016/0314354 (Teuton). Luo discloses rendering a special effect across s specified number of frames in a specified sequence (0042-0058). Teuton teaches determining the number of frames necessary to modify to correspond to a period of time (0010). Further, newly found reference 2014/0085509 (Ichikawa), for example, discusses using temporary background images to fill a drawing frame (0036) in creating a special effect such as a filter (0049). Examiner notes that this method specifically references static special effects, not dynamic effects that would change attributes and coordinates in each frame. 
when taken in the context of the claims as a whole. 	
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 20 as a whole.
Thus, claims 1-9 and 11-20, renumbered as 1-19 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N TO/             Supervisory Patent Examiner, Art Unit 2143